Clarke, Justice,
concurring specially.
I concur in the judgment of the majority. I do not believe the transaction here involves one city council binding a later one or inter*16fering with free legislation in matters of municipal government. As pointed out in the majority opinion, the governing authority had the right to dispose of the real estate under the provisions of OCGA § 36-30-2. It could do this by a transaction which effected an immediate conveyance of title and I see no reason why the governing authority could not also accomplish this end by a transaction under which something less than a fee simple title is conveyed immediately and the remaining fee conveyed at a later time. This is what happened in this case and really amounts to a present sale of a future interest. I do not believe this is proscribed by the law of this state.